 1

 2

 3

 4

 5

 6

 7

 8

 9                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA
10
                                                        Case No. 2:18-cv-02867-KJM-DB
11   SELINA RANGEL, an individual, on behalf
     of herself and others similarly situated,          ORDER GRANTING MOTION TO STAY
12                                                      PENDING MEDIATION
                    Plaintiffs,
13
             v.                                         Judge:       Kimberly J. Mueller
14                                                      Complaint Filed: September 24, 2018
     W.W. GRAINGER, INC., an Illinois                   Trial Date:      None Set
15   Corporation; and DOES 1 through 50,
     inclusive,
16
                    Defendants.
17

18           The Court has considered the Joint Stipulation requesting Entry of an Order Granting stay

19 of all further proceedings in this action pending the parties’ completion of mediation on September

20 27, 2019 filed by Defendant W.W. Grainger, Inc. (“Defendant”) and Plaintiff.

21           With good cause appearing, and pursuant to the Joint Stipulation, the Court approves the

22   Joint Stipulation and it is hereby ordered that:

23           1.     The action is stayed, including any conferences, proceedings, and formal discovery

24   pending the parties’ completion of mediation.

25           2.     The Initial Status Conference scheduled for August 29, 2019 is continued to

26   November 7, 2019 at 2:30 p.m. in Courtroom Three.

27   /////

28   /////


                                  ORDER GRANTING STAY PENDING MEDIATION
 1          3.     The parties will file their Joint Status Report under Rule 26(f) on or before
 2 October 31, 2019; and Defendant will file its responsive pleading to the First Amended Complaint,

 3 if necessary, within 21 days following the continued Initial Status Conference.

 4          IT IS SO ORDERED.
 5 DATED: June 11, 2019.

 6

 7                                               UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                               ORDER GRANTING STAY PENDING MEDIATION
